Case 3:19-cv-12900-AET-LHG Document 17 Filed 07/09/19 Page 1 of 1 PagelD: 412

SPECTOR
ON

GAD
ROSEN
VNC

Attorneys at Law

sgrviaw.com

Heather M. Eichenbaum
Seven Penn Center

1635 Market Street
Seventh Floor
Philadelphia, PA 19103
[215] 241-8888

Direct Dial Number
P 215.241.8856
Direct Fax Number
F 215.531.9129

Heichenbaum@lawsqr.com

Admitted to practice:
PA, NJ, NY

July 9, 2019

The Honorable Ann E. Thompson

Clarkson S. Fisher Fed’! Bldg. & Courthouse
402 E. State Street

Trenton, NJ 08608

Re: Fabricant v. Six Flags Great Adventure, LLC
Civil Action No.: 3:19-ev-12900
Our File No. 060049/0084

Dear Judge Thompson:

Please be advised that we represent the Defendant, Six Flags Great
Adventure, LLC, in the above-referenced matter. We respectfully request that
Your Honor accept this late Reply to the plaintiffs’ Opposition to Six Flags Great
Adventure, LLC’s Motion to Dismiss In Part For Failure To State A Claim,
returnable on July 15, 2019. It was believed that this Motion was moved to the
August 5, 2019 return date at plaintiffs’ counsels request, and thus, the deadline
for our Reply was calendared incorrectly.

Thank you for your kind attention to this matter.

Respectfully submitted,

HEATHER M. EICHENBAUM

HME:ns
Enclosure(s): as stated above, via e-filing

cc: G. Martin Meyers, Esquire, via e-filing

Thomas Sheehan, Esquire, via e-filing
F, Brendan Coller, Esquire, via e-filing

PHILADELPHIA NEW JERSEY FLORIDA NEW YORK ATLANTA
